Title: To James Madison from James Monroe, 20 January 1796
From: Monroe, James
To: Madison, James


Dear Sir
Paris Jany. 20. 1796.
I think I mentioned to you sometime since that Mr. Paine was with me. Upon my arrival I found him in prison, & as soon as I saw my application in his behalf would be attended to, I asked his release & obtained it. But he was in extreme ill health, without resource, & (affrs. being unsettled) not without apprehensions of personal danger, & therefore anxious to avail himself as much as possible of such protection as I cod. give him. From motives that will readily occur to you I invited him to take a room in my house, & which he accepted. It was his intention at that time sometime in octr. 94 to depart for America in the Spring, with which view in feby. following, I asked permission of the Com: of p: safety for him to depart, charged with my dispatches for the department of state, a motive wh. I presumed wod. authorize them to grant the permission asked: but was answer’d it cod. not be granted to a deputy; tho’ indeed he cod. scarcely be considered as such, having been excluded [from] the convention as a foreigner, & liberated upon my application as an American citizen. His disease continued & of course he continued in my house, & will continue in it, till his death or departure for America, however remote either the one or the other event may be. I had occasion soon after Mr. Paine’s enlargment to intimate to him a wish, that whilst in my house, he would write nothing for the publick, either of Europe or America, upon the subject of our affrs., which I found even before his enlargment he did not entertain a very favorable opinion of. I told him I did not rest my demand upon the merit or demerit of our conduct, of which the world had a right to form & wod. form its opinion, but upon the injury such essays wod. do me, let them be written by whom they might & whether I ever saw them or not, if they proceeded from my house. He denied the principle, intimating that no one wod. suppose his writings, which were consistent, were influenc’d by any one: that he was accomtomed [sic] to write upon publick subjects & upon those of America in particular, to which he now wished to turn his attention, being abt. to depart thither & reside there for the future. But as I insisted that I owed it to the delicacy of my publick & private character to guard myself even by erroneous inferences, agnst. any improper imputation or compromittment whatever, & especially as I did not wish any impression to be entertained of me which I did not create myself, being the arbiter of my own measures & the guardian of my own name, and which I knew wod. be affected thro that door if it were opened, with many if not generally, & therefore entreated him to desist, he then accomodated, more however from an apparent spirit of accomodation, than of conviction that my demand was reasonable or my argument sound. Thus the matter ended & I flattered myself I shod. for the future enjoy the pleasure of extending to Mr. Paine, whilst he remained here, the rights of hospitality & without exposing myself to the inconvenience I so much dreaded and laboured to avert. Latterly however an incident has turned up which has again disquieted me on the same subject. He had committed to Mr. Pinckney when here the other day on his return from Spain, a letter for his book seller in London, upon the propriety of carrying & delivering which unsealed Mr. Pinckney asked my opinion. I frankly told him, in his place I wod. carry nothing I did not see and approve of, & as he was of the same opinion he desired me to communicate it to Mr. Paine & which I did. Mr. Paine owned that his letter contained an extract of one he was writing or had written to Frederick Muhlenburg in Philadelphia upon Engh. & American affrs. & which he intended shod. be published with his name. Mr. Pinckney returned the letter not chusing to be the bearer of it. Upon this occasion I revived with Mr. Paine the argument I had used before, expressing my extreme concern that he pursued a conduct which, under existing circumstances, gave me so much pain, & to which he made little other reply than to observe, he was surprised I continued of the same opinion I formerly was upon this subject. Whether he will send the one or the other letter I know not. I shall certainly prevent it in both cases if in my power. That to Engld. is not sent as yet. Tis possible the one for America ⟨is⟩ gone or will be sent. Let me therefore entreat you to confer with the gentn. to whom it is addressed & request him in my behalf if he receives such an one, to suppress it. In any event I have thought it necessary to possess you with these facts that you may use them as occasion may require to guard me agnst. any unmerited slander.
Since my last which was of the  instt. nothing new has occur’d. Murmurs are heard agnst the forc’d loan but yet the collection progresses, so that there appears no reason to doubt its execution. The armies on both sides keep their respective positions near the Rhine: nor is it probable the truce will be renewed, tho’ on this point nothing transpires. Tis known that Engld. is willing to leave France in possession of the Belgic & give up every thing taken from her provided she is permitted to retain the cape of good hope &ca. I say it is known because I have it from a respectable person who has had opportunities of knowing the views of the Engh. govt. But I think France will reject this with disdain, tho’ indeed Holland has little claim on her to continue the war on that acct., having made no effort whatever in her own behalf. This latter country presents to view a curious & interesting spectacle at the present moment. Its conquest by France was at the moment when the publick mind was vibrating here from what was called terrorism to the opposit extreme: the effect of antecedent & well known causes. Under this impression the deputies in mission with the armies in Holland were appointed, and as they likewise felt & obeyed the same impulse, dreading terrorism as the worst of political evils, (altho there was no analogy in the situation of the two countries nor likely to be), it was natural they shod. turn their attention to it where they were, as one it was more especially their duty to avoid. Such too was their conduct, by means whereof the early & flattering prospects of a complete revolution were checked. More latterly however the error of this policy has been seen thro & will doubtless be remedied so far as it depends now on the councils of France. Unless the govt. is plac’d completely in the hands of the people there will be in the publick councils neither energy nor integrity to the cause of the people.
Your china will go from hence in the course of a few days when I will send you an invoice of it. It is a plain neat service, sufficient in number & cheap. If you will permit me I will procure for you in the course of the present year furniture for a drawing room, consisting of the following articles. 1. Chairs, suppose 12. or 18.—2d. Two tables or three after the taste which we prefer—3d. A sofa, perhaps 2. These all of tapestry & to suit, if to be had, the curtains we sent you, either one or the other sett. 4th. A clock to stand on the chimney piece, & which chimney piece I will send also, of marble, if you wish it. I wish you to send me a list of what other things you want, & especially of books & I will provide & send or bring them with me when I return home. I will procure every thing as cheap as possible, & adjust the amount when I have occasion for it. Mr. Jefferson proposes to have a house built for me on my plantation near him, & to wh. I have agreed under conditions that will make the burden as light as possible upon him. For this purpose I am abt. to send 2. plans to him submitting both to his judgment, & contemplate accepting the offer of a skilful mason here, who wishes to emigrate & settle with us, to execute the work. I wish yrself & Mr. Jones to see the plans & council with Mr. Jefferson on the subject.
Sometime since Mr. Ketland from Phila. came here with Mr. Yards recommendation & wh. disposed me to shew him & his family all the attention in my power. Indeed the circumstance of his having married Mr. M’s daughter who was with him was of itself a good recommendation. Mr. K: however brought with him his sister who was an Engh. subject as likewise was one of his servants, & for whom also he asked my passport. I told him I cod. grant it only to American citizens. He then asked me to demand it of this govt. & to wh. I replied that if I demanded it, I must do it as a favor: To ask a favor of this govt. at the present time was not agreeable to me: to ask it in behalf of Engh. subjects, in whose favor we were already suspected to be sufficiently biased was impolitick & agnst. my uniform conduct; & in rejection of the solicitations of Mr: Pinckney & Mr. Jay in many instances, one only excepted & that when the party had his wife & family in America, his father & mother were American citizens & himself about to remove there. I told him however I wod. take charge of the cases & obtain passports if possible without compromitting myself, & in case this cod. not be done I wod. ask for them. I requested in consequence an American citizen to state the case & make the application in behalf of his sister & the servant, & which was done & with effect. I mentioned when Mr. Ketland first called on me that we shod. be happy to see his lady &ca when convenient &ca being sincerely disposed to shew her all the civilities in our power but she never call’d & in consequence we never saw her. It is the rule of Paris applicable in all cases, that when a stranger arrives male or female, he, or she visit those whom they wish to visit. This rule applies with greater force to publick ministers & their families & is universal throughout Europe & I believe the world, especially on the part of the people of the countries they respectively represent, & for the obvious reason that in so great a city those resident wod. never know who arrived, if not thus advised of it. With this rule Mrs. M. complied herself on her arrival, & many American Ladies who have since arrived have also complied with it, & who wod. have cause of offense if she changed it in favor of any other. I mention these things that you may apprize Mr. Yard of them, that in case misrepresentation is given he may be aware of it. I do not know it was the wish of this family to be acquainted with us or that any offense is taken: I presume the contrary is the case as I think you & Mr. Yd. will upon the above statmt.: but as I know that misrepresentn. is sometimes made I have thot. proper to give this statment. I shall write Mr. Yd. & Dr. Stevens in a day or two to whom & their families present our best respects. Our best wishes for yr. own & Mrs. M.’s health: sincerely I am yr. fnd.
Of the first paragh. of this letter I will probably send a copy to Colo. Burr to gd. agnst accidents.
I am satisfied we shall never have our just weight upon the scale of nations, nor command the respect wh. is our due or enjoy the rights of neutrality without a small fleet. It is astonishing what weight a beginning in that line of the decent kind will have. Let our coasts be well fortified & such a force of the kind be raised as will protect us from small detachments (and they will never send others) and we take an imposing ground immediately. This is worthy your most serious consideration.
 